Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-12-1997

United States v. Ruedas
Precedential or Non-Precedential:

Docket 95-5554,95-5601,96-5160,96-5161,96-5162,96-5163




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"United States v. Ruedas" (1997). 1997 Decisions. Paper 188.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/188


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
iled August 12, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 95-5554, 95-5601, 96-5160,
96-5161, 96-5162 and 96-5163

UNITED STATES OF AMERICA

v.

MILTON PALMA-RUEDAS

Appellant No. 95-5554.

UNITED STATES OF AMERICA

v.

JORGE LUIS PACHECO

Appellant No. 95-5601.

UNITED STATES OF AMERICA

v.

OMAR TORRES-MONTALVO

Appellant No. 96-5160.

UNITED STATES OF AMERICA

v.

JAIRO PEDROZA-ORTIZ

Appellant No. 96-5161.
UNITED STATES OF AMERICA

v.

RANDY ALVAREZ-QUINONES

Appellant No. 96-5162.

UNITED STATES OF AMERICA

v.

JACINTO RODRIGUEZ-MORENO, a/k/a Joel Moreno, Joel
Moreno-Llanos, Arturo Torres Celorio

Jacinto Rodriguez-Moreno,

Appellant No. 96-5163.

APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
(D.C. Criminal Nos. 95-cr-00070-3, 95-cr-00070-2,
95-cr-00070-1, 95-cr-00070-4, 95-cr-00070-5 and
95-cr-00070-6)

ARGUED NOVEMBER 12, 1996

                               2
ORDER

The dissenting opinion in this case is hereby amended as
follows:

On page 35, lines 13-14 of the slip opinion, place a
period after "test" and delete "i.e., to force Congress to think
about its use of grammar in formulating criminal statutes."

On pages 37 and 38 of the slip opinion, delete footnote
12.

On page 39, delete footnote 13.

On pages 44-47 delete all of the text beginning on page
44, line 21, with the words "Here are two examples . . . ."
and continuing to the end of part V of the dissenting
opinion.

                          By the Court,

                          \s\ Samuel A. Alito, Jr.
                          ________________________
                          Circuit Judge

Dated: August 12, 1997

A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit

                                  3